Case 1:20-cv-25022-KMM Document 152 Entered on FLSD Docket 06/30/2021 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

            Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                         MOTION TO APPEAR PRO HAC VICE,
                     CONSENT TO DESIGNATION, AND REQUEST TO
               ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING


           In accordance with Local Rule 4(b) of the Rules Governing the Admission, Practice, Peer

   Review, and Discipline of Attorneys of the United States District Court for the Southern District of

   Florida, the undersigned respectfully moves for the admission pro hac vice of John Lu of the law firm

   Milbank LLP for the purpose of appearance as counsel on behalf of Masharea wa Enjazat IT

   Corporation LLC and Middle East News, FZ-LLC, defendants in the above-captioned case only, and

   pursuant to Rule 2B of the CM/ECF Administrative Procedures, to permit John Lu to receive electronic

   filings in this case, and in support thereof states as follows:

          1.       Plaintiff incorrectly named Masharea wa Enjazat IT Corporation LLC and Middle

   East News, FZ-LLC as Saudi 24 TV and Al Arabiya, respectively, in the original Complaint (Dkt.

   No. 1). The Court granted the motion for the admission pro hac vice of John Lu to act in this case

                                                      1
Case 1:20-cv-25022-KMM Document 152 Entered on FLSD Docket 06/30/2021 Page 2 of 4


   on behalf of improperly named Saudi 24 TV and Al Arabiya (Dkt. No. 73). Plaintiff corrected the

   names in the Amended Complaint (Dkt. No. 135, ¶¶ 89, 91). Accordingly, the Court terminated

   improperly named Saudi 24 TV and Al Arabiya (Dkt. No. 136). While John Lu is already admitted

   pro hac vice in this case, the undersigned respectfully request that John Lu be associated with

   newly-named parties Masharea wa Enjazat IT Corporation LLC and Middle East News, FZ-LLC.

          2.      John Lu is not admitted to practice in the Southern District of Florida and is a

   member in good standing of the bars of the State of California; Central District of California;

   Eastern District of California; Northern District of California; and United States Patent and

   Trademark Office. He is not engaged in general practice in this District.

          3.      Movant, Evelyn Baltodano-Sheehan, of the law firm Kobre & Kim LLP, 201 South

   Biscayne Blvd. Suite 1900, Miami, Florida 33131, is a member in good standing of the Florida

   Bar and the United States District Court for the Southern District of Florida and is authorized to

   file through the Court’s electronic filing system. Movant consents to be designated as a member

   of the bar of this Court with whom the Court and opposing counsel may readily communicate

   regarding the conduct of the case, upon whom filings shall be served, who shall be required to

   electronically file and serve all documents and things that may be filed and served electronically,

   and who shall be responsible for filing and serving documents in compliance with the CM/ECF

   Administrative Procedures. See Section 2B of the CM/ECF Administrative Procedures.

          4.      In accordance with the local rules of this Court, John Lu has previously made

   payment of this Court’s $200 admission fee (Receipt No: AFLSDC-14369293), when he moved

   for and obtained pro hac vice admission on behalf of former defendants Saudi 24 TV and Al

   Arabiya. A certification in accordance with Rule 4(b) is attached hereto.




                                                   2
Case 1:20-cv-25022-KMM Document 152 Entered on FLSD Docket 06/30/2021 Page 3 of 4


           5.      John Lu, by and through designated counsel and pursuant to Section 2B CM/ECF

   Administrative Procedures, hereby requests the Court to provide Notice of Electronic Filings to

   John Lu at the email address: JLu@milbank.com.

                   WHEREFORE, Evelyn Baltodano-Sheehan moves this Court to enter an Order

   allowing John Lu to appear before this Court on behalf of Defendants Masharea wa Enjazat IT

   Corporation LLC and Middle East News, FZ-LLC for all purposes relating to the proceedings in the

   above-captioned matter and directing the Clerk to provide notices of electronic filings to John Lu

   in this case.

      Dated: June 30, 2021                      Respectfully Submitted,

                                                /s/ Evelyn Baltodano-Sheehan
                                                Evelyn Baltodano-Sheehan
                                                (Florida Bar No. 944351)
                                                Evelyn.Sheehan@kobrekim.com
                                                KOBRE & KIM LLP
                                                201 South Biscayne Boulevard
                                                Suite 1900
                                                Miami, Florida 33131
                                                Telephone: (305) 967-6100

                                                Attorney for Defendants Middle East News, FZ-LLC
                                                and Masharea wa Enjazat IT Corporation LLC




                                                   3
Case 1:20-cv-25022-KMM Document 152 Entered on FLSD Docket 06/30/2021 Page 4 of 4


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

            Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                                   CERTIFICATION OF JOHN LU


          I, John Lu, pursuant to Rule 4(b) of the Rules Governing the Admission, Practice, Peer

   Review and Discipline of Attorneys in the Southern District of Florida hereby certify that (1) I

   have studied the Local Rules of the United States District Court for the Southern District of Florida;

   (2) I am a member in good standing of the bars of the State of California; Central District of

   California; Eastern District of California; Northern District of California; and United States Patent

   and Trademark Office; and (3) I have not filed more than three motions for pro hac vice admission

   in separate representations before the Courts of this District within a 365-day period.

                                                  /s/ John Lu
                                                  John Lu




                                                     4
